Citation Nr: 1744987	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-34 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD), effective prior to November 12, 2009; 50 percent, effective November 12, 2009; and 70 percent, effective October 20, 2016.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and V.J.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for PTSD and awarded a 30 percent rating, effective December 29, 2005, effectuating a Board grant of service connection in December 2008.  

In February 2009, the Veteran filed what the Board construes as a valid notice of disagreement with the rating assigned.  Specifically he stated, "I am now rated at 30% for PTSD, I am now asking for an increase in my PTSD."  The RO continued the 30 percent rating in rating decisions dated in February 2010 and March 2010.  In July 2012 the RO issued a statement of the case (with the notice letter for the SOC dated in October 2012), granting an increased rating of 50 percent for PTSD, effective November 12, 2009, the date in which the RO construed one of the Veteran's statements as an increased rating claim for PTSD.  The RO also issued a July 2012 rating decision granting this benefit.  Regardless of this incremental increase, absent indication of an accord and satisfaction from the Veteran, his claim for a still higher schedular rating remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  The Veteran has actually expressly indicated that he is not satisfied with the 50 percent rating; and on his VA form 9 in November 2012, he stated that he was seeking a 100 percent rating based on being unemployable as a result of his PTSD.  

The Board further finds that the Veteran's informal claim for a TDIU on his VA Form 9 must be included as part and parcel of his underlying claim for increased rating for PTSD, rather than a separate claim for benefits.  On this subject, the United States Court of Appeals for Veterans Claims (Court) has outlined in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Such is the case here, in that the matter of a TDIU is incidental to the already pending claim for increased initial rating for PTSD.  Hence, the Board assumes jurisdiction over the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996); Rice, supra. 

In July 2013, the Veteran and V. J. testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The Board remanded this case for additional development in January 2015, as the evidence suggested that the Veteran's PTSD had increased in severity since it was last evaluated in 2009.  The Board remanded the claim again in July 2016, as a supplemental medical opinion was warranted.  During the course of the last remand, the RO granted an increased rating of 70 percent for the PTSD, effective October 20, 2016.  As the Veteran has not indicated that he is satisfied with this rating, this claim is still before the Board.  See AB, supra. 


FINDINGS OF FACT

1.  Effective December 29, 2005, the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.

2.  Effective April 1, 2009, the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, but does not result in total occupational and social impairment. 

3.  The Veteran's service-connected PTSD does not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent for PTSD are not met, effective December 29, 2005, and prior to April 1, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial rating of 70 percent, but no higher for PTSD are met, effective April 1, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for an initial rating higher than 70 percent, (now) effective April 1, 2009 for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in January 2006, May 2009, December 2009, and February 2015, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letters also notified the Veteran as to how VA assigns disability ratings and effective dates. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured. 

The Veteran has been medically evaluated in conjunction with his claim for an increased rating for PTSD on several occasions, in March 2006, May 2009, December 2009, November 2015, August 2016, and October 2016.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board's last remand in July 2016 noted that the evaluation for the PTSD needed to apply DSM-IV and include an assessment for a Global Assessment of Functioning (GAF) score.  The opinion provided in August 2016 noted that "ethics require that the current classification be used for disorders and that current classification would be the DSM-5."  The report went on to note the differences between the DSM-IV and DSM-5 and indicated that if the GAF was still in use, it was speculated that the Veteran's GAF would be 65.

While the examiner did not apply the DSM-IV with respect to the report provided, the examination findings were significant enough for the RO to assign an increased rating of 70 percent for the PTSD.  The examiner noted in sufficient detail all of the impairment associated with the Veteran's PTSD; and the examiner, apparently to the best of her abilities, provided a GAF score.  The Board finds that any further remand with respect to the PTSD claim would serve no useful purpose.  

The examinations of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.   

A Board remand confers upon the appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In the context of an examination, there is no Stegall violation when an examiner makes the ultimate determination required by the Board's remand, because such determination constitutes substantial compliance.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The VA examiner in August 2016 addressed the Board's request to apply the DSM-IV and explained why ethically the examination would be limited to applying the DSM-5.  As noted, this resulted in a higher rating of 70 percent being assigned based on the evaluation provided.  The examiner also assessed a GAF score based on the impairment the Veteran had concerning his PTSD.  Accordingly, the Board finds that there has been substantial compliance with the July 2016 remand.

VA afforded the Veteran the opportunity to give testimony before the Board.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating for PTSD

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting her claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

As noted in the introduction, the Veteran's PTSD is presently rated as 30 percent disabling effective from December 29, 2005; 50 percent from November 12, 2009; and 70 percent from October 20, 2016. 

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). See 38 C.F.R. § 4.130. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

One factor for consideration is the GAF score, which was a scale, considered prior to the publication of DSM-5 as reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DSM-IV).  The American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (August 4, 2014).  

Nevertheless, when in use, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 to 70, are indicative of some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

As noted in the introduction, the Veteran's PTSD is presently rated as 30 percent disabling effective from December 29, 2005; 50 percent from November 12, 2009; and 70 percent from October 20, 2016.

In addressing whether the Veteran is entitled to a higher initial rating, the record shows for the period effective April 1, 2009, a higher rating of 70 percent is more appropriate.  Prior to this date, however, the 30 percent rating more adequately describes the Veteran's PTSD impairment.

A January 2006 VA examination report notes that the Veteran had a diagnosis of depressive disorder in December 2005 and was given a GAF score of 65.  He reported that he was unemployed since 2004 after being laid off, and typically spent time looking for work, or calling a friend.  He was divorced but presently dating.  He avoided crowds, however, and would double check the doors at night and startle with loud noises.  On examination, his mood was euthymic with some depressive features noted when speaking of his divorce and vocational/ financial situation.  There was no evidence of panic attacks or obsessive rituals.  He reported that his sleep was occasionally disrupted.  He denied both suicidal and homicidal ideation.  

VA treatment records dated in February 2008 and May 2008 note the Veteran reported feelings of mild depression and anxiety with sleep that was fair to poor.  No suicidal or psychotic features were noted.  It was noted that he was still with his girlfriend but that he had some ambivalence about relationships, as his first marriage had ended after 26 years.  An August 2008 VA treatment record noted a GAF score of 68.  He described dislike of crowds and having few friends.  Similar findings were reported in February 2009.

These findings describe more mild to moderate impairment due to PTSD.  While the Veteran had some depressed mood, anxiety, and sleep impairment, he was generally functioning satisfactorily.  Occupationally, his unemployment did not appear to be related to his PTSD.  Socially, even though he had a history of divorce, he was presently dating and had a relationship with at least one friend.  Thus, effective December 29, 2005, an increased rating higher than 30 percent for PTSD is not warranted.

An April 1, 2009 VA psychiatry note shows the Veteran had frequent night sweats and nightmares, and a lot of irritability, which was affecting his relationships.  He stated that he "goes off on people" in his family or in public.  He stated that he did not mean to do that but he would get triggered.  He was having nightmares about two to three times per week.  He enjoyed being by himself.  He reported that after drinking alcohol in December he attacked his girlfriend and that she told him that she would call the police if he did it again.  He noted that he had only attacked her when he had been drinking.  On mental status examination, it was noted that his insight and judgment regarding drinking were impaired.  However, his mood was fairly good and his affect was euthymic.

A May 2009 VA examination report noted that the Veteran had moderate to severe, chronic PTSD symptoms.  He reported that he shunned crowds, preferred isolation, and had anxiety attacks.  He also noted that he had a "short fuse."  He had not worked due to layoffs and also had multiple medical problems and surgeries for his back and hands.  He had a girlfriend but their relationship was strained; she said she would never marry him due to their difficulties.  He denied violence but stated that he would often become close to violence with his girlfriend.  He had rare, fleeting suicidal ideation; and homicidal thoughts occurred when he would get into a heated argument with a person.  He also described short-term memory deficits.   He had situationally triggered anxiety attacks when he would feel pressured by another person.  His stress tolerance was poor and his anxiety attacks usually ruined the entire day for him.  His sleep was intermittent and required psychiatric medication to assist with sleep.  His GAF score was 55 with 60 being the highest in the past year.  The examiner described the effects of the Veteran's PTSD on occupational and social functioning as resulting in deficiencies in most of the following areas: work, school, family relations, judgment, and thinking and mood.  His PTSD also required continuous medication.

The findings on treatment records starting on April 1, 2009 are more appropriately reflected by a 70 percent rating.  Specifically, the Veteran has impaired impulse control with periods of violence.  He also had impaired judgment and some suicidal and homicidal ideation.  The May 2009 VA examination findings actually mirror the criteria for a 70 percent rating under Diagnostic Code 9411 (occupational and social functioning as resulting in deficiencies in most of the following areas: work, school, family relations, judgment, and thinking and mood.).  As the Veteran's social abilities appeared to decline as noted on treatment records starting on April 1, 2009, and his PTSD impairment became more closely resembling the criteria for a 70 percent rating, this rating applies, effective April 1, 2009.  

As for the remaining period, a rating higher than 70 percent is not warranted.  Effective April 1, 2009, while the Veteran has significant deficiencies as a result of his PTSD, which is representative of the 70 percent rating assigned, the record does not show that he is both, totally socially and occupationally impaired as a resulted of his PTSD, warranting a 100 percent disability rating.  

Occupationally, none of the treatment records indicate that the Veteran is totally impaired due to his PTSD.  His work history apparently ended due to layoffs and then he remained unable to get a job based on factors unrelated to his PTSD.  See, e.g., December 2009 VA examination report; U.S. Social Security Administration records and decision dated January 2007.  On the August 2016 VA examination report, the examiner commented that the Veteran did not appear to have any medication side effects from his psychotropic medications that would interfere with his ability to be employed, as he indicated that he did not take them regularly.  Thus, the examiner found that the Veteran's main difficulties with employment were related to his physical symptoms and not his psychological ones.  

Socially, the Veteran's relationship with his girlfriend remained strained in December 2009.  However, he had casual friends and enjoyed social and recreational activities.  A November 2015 VA examination report noted that the Veteran had difficulty relating to anyone who had not been in the military.  However, he had a close friend he communicated with almost daily.  For social activities, he would go out with friends.  He also described his relationship with his mother as "great" and sisters "good."

An October 2016 VA examination report noted that since November 2015, his relationship with his significant other was "not good" because of the Veteran.  He described irritability.  His relationship with his children was "so-so" and sisters was distant.  He had some friends.  Objective findings included irritable behavior with angry outbursts (with little or no provocation), problems with concentration, and sleep disturbance.  The report also described disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or worklike setting, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  While the last finding is one of the criteria for a 100 percent rating under Diagnostic Code 9411, the report does not reflect total social and occupational impairment.  The Veteran was noted as having moderate challenges in overall functioning including getting along with people, and mild challenges in cognition and self-care.  The examiner speculated that the Veteran's GAF would be 65, which also is more indicative of mild impairment.  These findings overall are more consistent with the criteria for a 70 percent rating.  

Thus, the criteria for a 70 percent rating for PTSD are met, effective April 1, 2009.  However, the criteria for a rating higher than 30 percent for PTSD are not met, effective December 29, 2005.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (a).  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2016).

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, the Veteran has moderate to severe social and occupational functional impairment due to his symptoms of PTSD.  However, this does not present an exceptional or unusual disability picture, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

The symptoms associated with the Veteran's PTSD (i.e., mild to moderate occupational and social impairment, but generally functioning satisfactorily, effective December 29, 2005; and occupational and social impairment, with deficiencies in most areas, effective April 1, 2009) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 30 and 70 percent ratings assigned under Diagnostic Code 9411 specifically contemplate these symptoms, respectively.  

The Board finds that the rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


II. TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran's current service-connected disability is PTSD, rated 30 percent from December 29, 2005; and 70 percent from April 1, 2009 (as a result of this Board decision).  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  Thus, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), effective prior to April 1, 2009; but does meet the schedular TDIU criteria, effective April 1, 2009.    

Nevertheless, for the period prior to April 1, 2009, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities. 38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Id.  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(b), 4.19.

The Veteran filed a formal claim for a TDIU in February 2015 asserting that he was prevented from working due to PTSD.  He noted that he last worked in 2004 for a car company.  He reported that his highest level of education completed was 4 years of high school.

While the record shows that the Veteran has not worked since 2004, the Veteran's PTSD is not shown to be the cause of him being unemployable.

SSA records note the Veteran became too disabled to work in 2006 due to his back and hypertension, as well as his hands.  A more recent VA examination in October 2016 also noted that the Veteran expressed that many of his functional limitations for employment were based on physical ailments and mobility issues due to pain.  It was noted that his moderate difficulty in getting along with people and difficulty participating in the community might affect him in a work environment.  However, there was no finding that the Veteran was unemployable due to his PTSD.  

In addition, an August 2016 VA examination report noted that while the Veteran stated he was 100 percent unemployable, the examiner commented that the Veteran was able to drive 85 miles for the examination with the potential for a job involving driving.  It also was noted that he could do "handyman" things arounds his home and might be able to do some construction type job that did not interfere with his physical limitations.  The examiner commented that the Veteran did not appear to have any medication side effects from his psychotropic medications that would interfere with his ability to be employed, as he indicated that he did not take them regularly.  Thus, the examiner found that the Veteran's main difficulties with employment were related to his physical symptoms and not his psychological ones.

All of the medical opinions addressing the Veteran's employability status show that the Veteran was not determined to be unemployable due to his service-connected PTSD.  

While there is some evidence the Veteran's PTSD would limit his employment activities, in that he had poor social interaction, none of the medical evidence establishes that the Veteran is prevented from working as a result of his service-connected PTSD.  Rather, the record shows that the Veteran stopped working because he was laid off and continues to have problems getting work due to limitations that are unrelated to his PTSD.  

In consideration of the evidence of record, the Board finds that the Veteran's service-connected PTSD does not preclude him from securing and following a substantially gainful occupation.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for any further benefits granted, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating higher than 30 percent for PTSD, effective December 29, 2005, is denied.

Entitlement to an initial rating of 70 percent, but no higher, PTSD, effective April 1, 2009, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating higher than 70 percent for PTSD, effective April 1, 2009, is denied.

Entitlement to a TDIU is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


